 )IDE('ISIONS O NATIONAL LABOR RAIAIIONS BOARI)Dade Tire Company and Freight Drivers, Warehouse-men & Helpers, Local Union No. 390, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America. Case12-CA 8041August 16, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBLRS PENI I.I()ANI) TRU.SDALLOn May 9. 1979. Administrative Law Judge ElbertD. Gadsden issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge only tothe extent consistent herewith.We agree with the Administrative Law Judge thatRespondent violated Section 8(a)( 1 ) of the Act by co-ercively interrogating employees about their unionactivities and by creating the impression that Respon-dent was surveilling their union activities. The Ad-ministrative Law Judge also found that Respondentviolated Section 8(a)(3) and (1) of the Act by dis-charging Clinton Shingles for engaging in union ac-tivity. We disagree. We find that Shingles was dis-charged for insubordination.The relevant facts, more fully set forth in the Ad-ministrative Law Judge's Decision, are summarizedbelow.The evidence reveals that Shingles signed a unionauthorization card on November 29, 1977, and there-after attended three union meetings within the nextmonth. In late November McLendon, Respondent'spresident, asked him how the Union was going. Oneweek later McLendon told Shingles that employeesDavid Woodbury was going to be the new shop stew-ard. In addition, employee Willie Batten testified tosome statements made by Respondent in late Decem-ber 1977. On one occasion Respondent's secretary-I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibilily unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard DOWall Producto. Inc., 91 NLRB 544(1950). enid. 188 F.2d 362 (3d ('ir. 1951). We have careiull? examined therecord and find no basis for reversing his findings.treasurer, Thompson, asked Batten if he knew any-thing about the people trying to organize the Union.Another time Batten heard McLendon say that Da-vid Woodbury was head of the employees organizingthe Union, and that several of the employees wantedto be shop steward and were assisting and assigned toorganize the Union. McLendon also said that hethought the organizers were Woodbury and ClintonShingles. and that "we [management] are going to tryto get to the bottom of this." Like the AdministrativeLaw Judge, we find that by this conduct Respondentviolated Section 8(a)( 1).Clinton Shingles had been employed by Respon-dent without incident for about 3 years prior to hisdischarge. At approximately 12 o'clock on Friday,January 6, 1978. McLendon heard loud voices in thetire bin and went to find out what was happening. Hefound Shingles and another employee. Renaldo Gar-cia, engaged in an altercation around a tire changer.When McLendon approached them and asked whatthe problem was Shingles replied, "I am tired of youm f--s f-g with me." This abusive comment, di-rected at McLendon and Garcia, was made in thepresence of customers and other employees. Shinglesadmitted that at the time of the incident he had con-sumed a can of beer, and that he was holding a tireiron about 14 inches long, weighing approximately 12pounds. Mclendon. testifying that he feared for hisphysical safety, backed away and soon after left theshop for the day.Shingles next came to work on Monday, January 9,at 6:00 a.m. although he had been scheduled to workon Saturday. January 7. He noticed that his timecardwas missing, and when he asked McLendon where itwas McLendon replied. "No. you don't want to workno way." Shingles then left the shop, and a replace-ment was hired that afternoon. When Shingles re-turned on Wednesday he was told that he had beenreplaced.Based on the foregoing, the Administrative LawJudge found that Shingles' dismissal was motivatedby his union activity. The fact that he was fired with-out warning, despite an unblemished 3-year record ofemployment, considered along with Respondent's an-tiunion attitude as manifested in the 8(a)(l) viola-tions, led the Administrative Law Judge to decidethat the discharge was unlawful.We conclude, however, that Shingles was fired forhis grossly insubordinate conduct of cursing McLen-don in the presence of other employees and customersand not for engaging in union activities. The Admin-istrative Law Judge found as a fact that McLendon'sdecision to fire Shingles was made contemporane-ously with the act of insubordination, which stronglyindicates that it was the sole motivating cause ofShingles' dismissal. Further, Shingles did not report244 NLRB No. 35244 )AI)DE IIRE (OMPANY4for work on Saturday as scheduled, and prior to hisreturn Monday Respondent pulled Shingles' timecardand promptly replaced him that afternoon. Clearly.the nature of the act, the timing of the decision todischarge, and the evidence that McLendon immedi-ately followed through on that decision by removingShingles' timecard and replacing him point to a dis-missal based on insubordination. In view oft the ex-treme nature of Shingles' conduct, we do not find thelack of a warning to Shingles or his previous goodrecord persuasive evidence that he was illegally termi-nated. We shall therefore dismiss the complaint inso-far as it alleges that Respondent discharged ClintonShingles in violation of Section 8(a)(3) and ( I ) of theAct.AMENDFD C()N(CI.SI()NS O()F l.A\1. Dade Tire Company is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Freight Drivers. Warehousemen & Helpers. Lo-cal Union No. 390, affiliated with the InternationalBrotherhood of Teamsters. Chauffeurs. Warehouse-men & Helpers of America. is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of' the Act.3. By coercively interrogating employees ClintonShingles, Willie Batten, and other employees abouttheir union activities, and by creating the impressionthat Respondent was surveilling their union activities.Respondent violated Section 8(a)( 1 ) of the Act.4. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.5. Respondent did not violate Section 8(a)(3) and(I) of the Act by discharging Clinton Shingles.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, DadeTire Company. Miami, Florida, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating its employees abouttheir union activities.(b) Creating the impression that it is surveilling theunion activities of its employees.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its office and place of' business locatedin Miami. Florida. copies of the attached noticemarked "Appendix."2Copies of said notice, on formsprovided by the Regional Director for Region 12. af-ter being dubl signed by Respondent's authorized rep-resentative. shall be posted by it immediately uponreceipt thereof, and be maintained by ift' fr 60 con-secutive days thereafter. in conspicuous places. in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered.delced. or covered b any other material.(b) Notitf' the Regional Director for Region 12. inwriting. within 20 days from the date of this Order.what steps Respondent has taken to comply herewith.I IS ; RII lFR O)RDRI:RFI) that the allegations of thecomplaint that Respondent discharged employeeClinton Shingles in violration of Section 8(a)(3) and(1) of the Act be. anal they hereb3are. dismissed.In he eent that this Order i, enlorced h\ a Judgment oa i 1 tiled Stlles(Court .ppcls, the ,rds in the lnoice reading "Posted bh\ Order oit theNationall I ahr Relations Board" shill reid "Polted Pursuant io .I Judgmentot the nied States ('..url i \ppeils I torcing in Order .- te N ionalIahor Rellons BoardAPPEN D)IXNo li( t To Etvl N)Yl.SPoslt I) BY ORI)IR 01 lIlNAI()ONAI. LABOR RI.AI lIONS BOARI)An Agency oft' the United States GovernmentWVl I. VIL NOI coercively interrogate our em-ployees about their union activities.Wl II.l. Nso create the impression that weare surveilling the union activities of our employ-ees.Wi wni o()l in any like or related mannerinterfere with. restrain, or coerce our employeesin the exercise of rights guaranteed them by Sec-tion 7 of the National abor Relations Act.DA)I lIRI COMPANY'DECISIONS~t l [M:NI Il (vSIEl IHERI ). CGAI)SI)IN. Administrative l.w Judge: Upona charge of unfair labor practices filed on Januar 26. 1978.hb Freight Drivers. Warehousemen & Helpers l.ocal [!nionNo. 390. affiliated ith the International Brotherhood o'Teamsters. C'hauffeurs. Warehousemen & Helpers of Amer-ica. herein called the Union or the Charging Part. againstDade ire ('ompanv. herein called Respondent. a com-plaint was issued h the Regional [)irector for Region 12 onbehalf of the General Counsel on MNarch 9. 1978.245 D)I('ISIONS ()1: NATIONAL LAB()R REIAT()IONS BOARI)In substance. the complaint alleges that Respondentsingled out several employees and accused them of beingmembers of the Union and wanting to he union stewards;interrogated employees about their union interests, activi-ties and desires: created the impression of' surveilling itsemployees' union activities by telling them it had heard thatsome employees were organizing the Union. all in violationof Section 8(a)(l) of the Act: and discriminatorily dis-charged an employee and thereafter failed and refused toreinstate him to his employment because he joined or as-sisted the Union or engaged in other union activities, inviolation of Section 8(a)(3) of the Act.Respondent filed an answer on March 16. 1978. denyingthat it had engaged in any unfair labor practice as allegedin the complaint.The hearing in the above matter was held before me inCoral Gables, Florida. on October 30. 1978. Counsel forRespondent made a summary argument on the record, anda brief' has been received from counsel for the GeneralCounsel. Both counsel tor Respondent's summary argu-ment and counsel for the General Counsel's brief have beencarefully considered.Upon the entire record in this case and from mn observa-tion of the witnesses, I hereby make the following:tFIl)iN(iS iF x* IA(1. JURISD)ICXIONRespondent is now and has been a all times materialherein a Florida corporation with an office and place ofbusiness located in Miami, Florida. where it is engaged inthe retail and nonretail sale of automobile and truck tires.In the course and conduct of its business operations dur-ing the past 12 months, which is a representative period,Respondent has received gross income in excess of $500.000and, during the same period of time, has purchased andreceived at its Miami. Florida, facility goods and materialsvalued in excess of $50,000 which were shipped directly toit from points located outside the State of Florida.The complaint alleges, Respondent admits, and I findthat Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.II. TIlE ABOR ORGANIZAIION INVOL.VEDThe complaint alleges, Respondent admits, and I findthat Freight Drivers, Warehousemen & Helpers LocalUnion No. 390. affiliated with the International Brother-hood of Teamsters, Chauffeurs. Warehousemen & Helpersof America, is and has been at all times material herein alabor organization within the meaning of Section 2(5) of theAct.III. ItlE AI.LEGHlI) UNFAIR I.ABOR PRA(''I( SThe record shows that Respondent is not only engaged inthe retail and nonretail sale of automobile and truck tiresbut also in the recapping and mounting of automobile andtruck tires. At all times material herein Raymond Mack)McLendon was president of and employed by corporateRespondent. He was in charge of the recapping tire depart-ment, and he hired employees and supervisors.At all times material herein the following named personsoccupied the positions set opposite their respective names.have been and are now agents ot Respondent acting on itsbehalf, and are supervisors within the meaning of Section2(1 ) of the Act: Rav mond (Mack) McLendon. president:Everett Thompson, vice president: Al Cannon, servicemanager: Mr. Kidd. in charge of the office.Mr. Everett Thompson was a partner. associate, and sec-retary -treasurer of corporate Respondent. He had authorityto hire and tire personnel. In January 1977. Respondenthad and now has approximately 25 to 30 employees.'A. The Organizing 4-l iities' o/ RetJo1d1tl Is ,tnplo'e,Clinton Shingles. the dischargee herein, testified that hefirst learned about the organizing efforts of the employeeswhen fellow employee David Woodbur, brought him aunion authorization card in November 1977. which hesigned on November 29. 1977 (G.C(. Exh. 2). Shingles saidthat during the same period of time he was riding homewith I)avid Woodbury nearlN every day. Af'ter he signedthe union card (November 29. 1977). he attended a unionmeeting at the union hall about 2 weeks later, a secondmeeting about I week thereafter, and a third meeting aboutI week later. He said that fellow' employees Jonah Down-ing. Willie Batten. and George Pane were present at thosemeetings.Employee lt'ilie Jame. Batten testified that he was em-ployed by Respondent on and off for about 2-1/2 ears andlast worked for Respondent on December 26. 1977. He saidthat he drove a truck repairing tires and worked under thesupervision of Mcl.endon and Everett Thompson. Battenfurther testified that he signed a union authorization card(G.C. Exh. 5). on November 30. 1977. in the presence of'David Woodbury. He attended two union meetings at theunion hall where other fellow employees were present. Hesaid that the first meeting was held about December 15,1977. and the second meeting on or about December 30,1977. Batten further stated that about every afternoon heand fellow employees would congregate at the other end of'the tire mounting court., which was at the opposite end ofthe court from the office, and discuss the advantages anddisadvantages of the Union.Raymond McLendon. president of Respondent. admittedthat he had heard rumors sometime in December or Janu-ary that the employees were organizing a union. He can-didly admitted that he was aware of the employees' orga-nizing efforts prior to an altercation involving ClintonShingles on Friday. January 6. 1978.Clinton Shingles testified that in late November 1977President Raymond McLendon asked him how was theUnion going. and about I week later McLendon came out-side and told the employees that David Woodbury wasgoing to be the new shop steward, and Shingles respondedthat he did not know anything about it. Shingles said thathe thinks Jonah Downing and Willie Batten were present.The facts set forth above are undisputed and are not In conflict in therecord.246 D)AI): I IRF (OMN'\NYIn this regard. l illitc Ballen testitied that about I monthafter he signed a union authorization card (Noember 3).1977). the secretarD-treasurer. Exerett l'homipson. askedhim if he knew anything about the guys tring to start aunion. Batten said that he responded in the negative. butsaid that it he heard anything about it he would let himknow. Batten said that he also heard 1Mclendon make thestatement that D)avid Woodbhur was the head of the em-plof)ees organizing the Union. and that he had heard se,-eral of the guys wanted to be shop stew ard and were assist-ing and assigned to organize the tinion. Batten said thatMNcLendon aliso said he lnlonglt tlh orgalnizers werc DatidI'oodilril andl ('linton Shingle%,. titt that "ie /Iltllltl'ge'lIe/were going o Ir to get hi o the otom f/ this." At the tinmeMcl.endon made these statements Batten said that fellowremployees Clinton Shingles and Jonah Downing were pre-sent.Employee Jonah Downing testified that he was aware thatthe employees were organizing a union because he learnedsuch fact from fellow employee David Woodbur. who isno longer in Respondent's employ. Downing said that hewas asked to sign a union card, but he does not recall 'Mc-Lendon or Thompson saying anxthing to the employeesabout a union.:B. Respondent'v l orking Time Policr atnd the Consmltilonof/-41eohoic Spirits hi its Emploees During 14"oringHoursThe record shows without dispute that emploece ClintonShingles was employed by Respondent as a tire changer forabout 3 ears until January 1977. He worked under thesupervision of Raymond McLendon. and he worked alongwith about 14 other employees.The testimony as well as the documentary evidence withrespect to the working hours of' the employees is somewhatconfusing and conflicting. In this regard. Clinton Shinglestestified that he reports to work at 6 a.m. practically everymorning although his timecards entered into evidence re-flect that he punched in at inconsistent times, usually closeto 7 o'clock but on one occasion as late as 9:36 a.m. Ac-cording to the testimony of President McLendon. Shingles'record of reporting to work and punching in is rather er-ratic. He said that Shingles would punch in any time from 6o'clock to 10 o'clock in the morning, if he came in at all.I credit the testimonial account of employees Clinton Shingles. WillieBatten, Jonah Downing. and Supervisor Raymond McLendon with respectto the organizing activities of Respondent's employees and Respondent'sknowledge thereof. I credit the above-described testimony because it is es-sentially undisputed and is. in part. corroborated by Supervisor McLendonI also credit the testimonial versions ot employees Clinton Shingles and Wil-lie Batten to the effect that President McLendon made the heretofore de-scribed statements about the Union to its employees. I likewise credit Bat-ten's testimony with respect to Secretary-Treasurer Everett Thompsonasking him whether he knew anything about the Union. I credit the testi-mony of Shingles and Batten not only because I was persuaded by theirdemeanor that they were testifying truthfully. but also because their testi-mony on the subject of President McLendon's statements are corroborativeof each other and because the statement uttered by Thompson is consistentwith the statements and inquiry uttered by his associate President McLen-don. Moreover. I was persuaded by the demeanor of President McLendonand his associate, Everett Thompson, that they were not testifying truthfullyin reference to the herein discussed testimonyMcl.cndon said that he did not allow cmplo )ccsC to punlchthe timecards olf other enplo\ ce. tlis testimoins,. along w i(hthe testimonies of other witnesses in this pr)ceedillg. clearlindicates that the employees were required to \,ork 8 hursi da -. and that the time oft their reportinog Mid depalturewas mole or less on a lexitime basis.Mcl.endon said that he reported to work carls in thenIlrninIg belh een 5 and ()'clock and tha tih lie al as lea'\ esbetween 2:31) and 3 o'clock. ile said that he dtes not holdenlplo)ees to an! certain ork hours. but he tries to geteach man to work 8 hours. McLendoin urther teslitied thaton about tour or five occasions he had told (linton Shingleshe ought to report to work more promptl. should \ork onSaturda s. and take care of his job. lie said that Shinglesusuall ca;lne to w ork between 7 and 8:30(1 .n.'Based upon the 6Iregoing credited testimonial and dcu-mentar' evidence. I conclude and ind that Respondent didnot enforce punctualit ofl its employees i reporting towork but tolerated a mre r less tlexiltime f ctnplolcesreporting and departing roim work. s long as each m-ploeee worked an 8-hour da) I do not credit FPresidentMcLendon's testimony: that he had spoken t (linton Shin-gles about reporting to work promptl and oin Saturdaysbecause such testimony is not supported bh an writtenwarnings to Shingles. and I received the distinct impressionfronl his demeanor while testifying that his testimony in thisregard was sel'-serving and untruthful. his is particularl?true when it is observed that even Respondent ( Mcl.endon)has admitted that he does not entorce strict time tfor itsemployees to report to work bhut rather is primarily con-cerned that each employee works an 8-hour day.Employee (linton Shingle.v further testilied that he con-sumed a can of beer before 1( or I I o'clock on the morningof January 6, 1978. and that employees always drink beeron the job.Shingles denied that he was ever warned by Mc-Lendon or Thompson about not coming to work, and hesaid that Supervisor Thompson. on several occasions.bought beer for the emplo,ees. He said that frequently atractor-trailor would come in for them to unload barrels ortires and Supervisor Thompson would say. "Get you a cou-ple of six packs." and he or Jonah Downing would go andget it. Shingles said that Supervisor hompson had seenhim drinking beer on the job, and that hompson wouldbuy the beer for the employees around 3:30 p.m. and givehim $1 to purchase the beer. Jonah Dosning, who has beenemployed by Respondent for 10 ears as a tire changer.admitted that he drank beer on the job although he had notseen anyone else drink on the job. However. he did nothave any knowledge that Respondent allowed employees todrink on the job.Employee Renaldo Garcia has been employed by Re-spondent for I year as a tire changer. He testified that hehad never seen McLendon or Thompson buy beer for theemployees. He also acknowledged that he has never heardmanagement reprimand any employee for drinking on thejob. Both McLendon and Thompson denied purchasing3I credit the lestlimony ot Supervisor Mcl.endin over that of employeeClinton Shingles to the effect thalt Shingles does not report to work at 6o'coc:k eery morning as he testified, but rather, that he generally reports towork iat 7 a m anti tin some tocc.lsons a late as 8 or '9 o'clock247 D)I(ISI()NS ()1 NAIONAL LABOR REI.AIlI()NS BOARI)emplosees alcoholic beverages or periitting or having anNknowledge that employees drank alcoholic beverages on thejob. MXcLendon said that he was not aware that Thompsonever purchased or knew that emplosees drank alcoholicbeverages on the job.Employee Renaldo Garcia acknowledged that he hadseen other emploqees drinking alcoholic beverages on thejob during hreaks.4Based on the foregoing credited testimony I concludeand find that Respondent's employees frequently drankbeer and/or other alcoholic beverages while they unloadedtrucks and during breaks on the job: and that SupervisorThompson not only knew that the employees engaged insuch drinking, but on occasion did give them mone? topurchase such beverages, probably as an incentive for themto do a good job of unloading the trucks. Certainly theknowledge of Supervisor Thompson of' such drinking prac-tices of the employees was also knowledge of Respondent.C. The Altercation lnvolt/rin Emp/t'7ces (li1nioi Shinglesand Renaldo Garcia on Janlarvr 6, 1978President Ralymond McLendon testified that sometime be-tween I I and 12 o'clock on Friday, January 6. 1978, he hada store full of customers, and that the service court areawhere the tires are changed is about 100 feet long. While inthe store he heard loud talking and arguing in a high toneof voice so he proceeded to investigate. When he got downto the second tire changer he saw Renaldo (Ray) trying touse the last tire changer in the row because the other twowere busy. He observed Clinton Shingles leaning over atire, and he said to Clint. "How about letting Ray use thetire changer because he has a customer here and the man isin a hurry." At that time Clint Shingles stood up straightwith a dog (an iron tool about 14 inches long), in his handand said, "I am tired of you white mother-fuckers jumpingon me and telling me what to do." President McLendonsaid that he observed that Shingles was drinking and wasready to fight. Being apprehensive of getting into a fightwith a younger man (Shingles). he told Ray to come alongfor there was no use in carrying the matter any further.They walked away.' With respect to employees drinking alcoholic beverages on the job, Icredit the testimonial accounts of Clinton Shingles and Renaldo Garcia overthe accounts of Supervisors McLendon and Thompson and Respondent'sbookkeeper, Thelma K. Miller, because I was persuaded by the admission ofemployees Clinton Shingles and Jonah Downing that they have engaged indrinking alcoholic beverages on the job. I was further persuaded that theiraccounts were truthful because they were, in part, corroborated by employeeRenaldo Garcia, who said that he had seen other employees drinking beerduring breaks on the job. I do not credit the testimony of Supervisor McLen-don with respect to the employees drinking because all the alleged drinkingoccurred in the afternoon, and McLendon was generally not present. More-over, I do not credit Supervisor Thompson's denial that he purchased beerfor the employees or that he knew the employees drank alcoholic beverageson the job because I was not persuaded by his demeanor that he was testif.-ing truthfully in this regard, and I do not believe that Supervisor Thompsonwould not have known of the employees' drinking, especially when theyadmitted that they have engaged in such drinking on the job. I do not creditMiller's testimony because her knowledge of Respondent's policy prohibitingdrinking is irrelevant to the question as to whether the employees in factdrank, and Respondent knew about their drinking and failed to enlbrce sucha policy if indeed such policy existed at all.(b 1/on Shingr,/c testified that on the morning of January6, 1978X a customer was having some tires mounted, and hedescribed the situation as follows. He went to McLendonand told him that the lady wanted four tiger paw tires.thereafter. he went to the hack. got the tires, and broughtthem up by the tire changer. At that time fellow employeeRenaldo Garcia approached him as he was breaking thetires on the tire changer with the iron dog and said. "Giveme these tires." Shingles said. "No. man. These belong tothat lady right there." The tires were size 15, and RenaldoGarcia needed size 14 tires. lie said that Garcia then pro-ceeded to take the tires, and Shingles continued to testify asflllows:And then he shoved me and I said, "iHe, man, don'tshove me." Just like that.And so at that time Mack was coming down fromthe office. And so he said. "Well I'm gonna take themanL v a."And I said. "You ain't gonna take those tires fromme." I said, "You better go ahead on, you half-breed."I didn't say no half-white, or nothing like that. I calledhim a half-breed..t l)(;} (GAI)SI)IN: WVho were Nou referring to?Tint Wi i: ss: That guy right there (indicating).Jl )(il: GAI)SI)DN: Mr. Garcia?Tilt WIliNiss: Right.And so when I looked around Mack was standingbehind me. hut I wasn't talking to him. I was talking tothat guy over there.And I did not go back down there. I mean Mr.Mack's statement, he said I come hack.Shingles contends that he called Garcia a hall-breed andtold him "to get the tuck out of here." He further statedthat the iron he had in his hand may weigh 10 or 12pounds, is about 12 inches long, and that he was using it toinsert in the tire to dismount it from the rim. He acknowl-edged that he had it in his hand as he was talking to Garcia.He denied that he had any conversation with McLendon,who stood about 5 or 6 feet awav from them and finallywalked away. He believed that Jonah Downing was stand-ing about 4 or 5 feet away. He said that Garcia did notrespond, and that was the end of the altercation.Shingles also denied that he told Mcl.endon to leave himalone. cannot you see I am busy, "I am tired of you whitemother-fuckers fucking with me." He said that he left thejob about 6 p.m. that day, and that he is paid by the hour.tie denied that he punched in at 7:05 a.m. and punched outat 3:20 p.m. on January 6, 1978, as his timecard indicates.Instead, he contended that he punched in at 6 a.m. andpunched out at 6 p.m. Shingles also admitted that he didnot report to work on Saturday. January 7, as he was sched-uled to report, but said that he came in on Monday morn-ing about 6 o'clock to get his timecard and discovered thatit was not there. He said that McLendon saw him and said,"No. you don't want to work no way." Shingles said that hethen left and got a cup of coffee. and McLendon said,"Clint, bring your uniforms in." Shingles said that hebrought in his uniforms the next day. but McLendon saidthat he did not know when Shingles returned his uniforms.248 DADE TIRE COMPANYShingles further stated that he has not had any otheraltercations or fights with employees during his workingtenure. He denied that he returned to the job on Friday,January 6, in the afternoon well dressed, as employee Re-naldo Garcia testified. Shingles said that he usually workson Saturdays, and that he has missed a few Saturdays ashave all employees such as Willie Batten and David Wood-bury.With respect to the termination of Clinton Shingles' em-ployment with Respondent, President Raymond McLendongave essentially the same testimonial account of the alterca-tion as Clinton Shingles and Renaldo Garcia except withrespect to Clinton Shingles' profane response to his request.Consequently. I credit the testimonial accounts of the alter-cation except that I discredit Clinton Shingles' denial thathe told President McLendon, "I am tired of you mother-fuckers fucking with me," and that he was in an angry andprovoked state of mind at the time. I do not credi ClintonShingles' testimony to the effect that he reports to work andpunches in at 6 o'clock a.m. every morning, nor PresidentMcLendon's testimony that Shingles reports to work any-time between 7 a.m. and 11 a.m. because it is well estab-lished by the collective credited testimony of record thatRespondent did not enforce punctuality of its employeesreporting and departing from work but rather tolerated aflexible policy of its employees reporting to and departingfrom work, so long as the employee worked an 8-hour day.I credit Clinton Shingles' testimony that he reported towork on Monday, January 9, at 6 a.m. and upon not findinghis timecard and having been seen by McLendon inquiredabout it. President McLendon told him that he did notwant to work anyway. I credit the latter's testimony notonly because I was persuaded by his demeanor that he sastestifying truthfully, but also because I was not persuadedby the uncertain, selective, and cautious manner in whichPresident McLendon testified with respect to the presenceor absence of Clinton Shingles on Monday, January 9,1978. This conclusion is further supported by the fact thatClinton Shingles was replaced by tire changer Hightower.According to the testimony of President McLendon him-self, Shingles was not advised that his employment was ter-minated until he reported to work on Wednesday, JanuaryI. At that time President McLendon told Shingles that hehad been replaced. It is for the above-described reasonsthat I do not credit President McLendon's testimony thathe did not see employee Clinton Shingles on Monday,January 9, and because he was frustrated in trying to carryout the work of Respondent without adequate help, he re-placed Shingles on that afternoon. At another time duringcross-examination President McLendon said that he actu-ally decided to replace Shingles on Friday, January 6, andthat decision was not based upon Shingles' not having re-ported for work on Saturday, which had not yet occurred.Thereafter, President McLendon testified that had Shinglesreported to work on Saturday he would have reconsideredpermitting Shingles to go to work. However, he further con-tends that when Shingles did not report for work on Mon-day morning, which fact Shingles disputes. he decided thatShingles had quit.Vice President Everett Thompson, who was not present atthe jobsite on Friday, January 6, and did not observe thealtercation involving Shingles. testified that he did hear ru-mors about the altercation. He testified that Shingles camein the following Wednesday at 12:30 p.m. or I p.m., statedthat he did not see his timecard, and he (Thompson) ad-vised Shingles that he would have to see McLendon. VicePresident Thompson further stated that he hired tirechanger Luther Hightower. who walked in off the streetlooking for a job on Monday aternoon, January 9, to re-place tire changer Shingles. He further stated that he madethe decision to hire Hightower and started him to work onTuesday. January 10. Thompson further stated that he hadno discussion with McLendon regarding the hiring of Lu-ther Hightower. However, I do not credit Vice PresidentThompson's testimony in this regard because I was not onlypersuaded by the manner in which he testified that he wasnot testifying truthfully, but also because I find it inconceiv-able that the vice president of a small business operationsuch as Respondent's would not have discussed the replace-ment of an employee of 3 years duration with PresidentMcLendon. Moreover, while it is possible and may havebeen purely coincidental that a tire changer (Luther High-tower) conveniently walked into Respondent's store onMonday, January 9, seeking employment as a tire changer,I find it highly improbable that such was the case. In fact.common experience discredits it.Based upon the foregoing credited testimony I concludeand find that Clinton Shingles did report for work on Mon-day morning. January 9, and was not permitted to work byPresident McLendon: that President McLendon and VicePresident Thompson decided to replace him on Friday.January 6, as McLendon testified; and that President Mc-Lendon and Vice President Thompson effectuated their de-cision by hiring Hightower on Monday. January 9. WhenClinton Shingles made a second effort to report to work onWednesday, January I1, he was candidly advised for thefirst time that he had been replaced, which in effect was atermination of his employment. I further conclude and findthat while Clinton Shingles might have returned to the jobat 5 p.m. on Friday. January 6. well dressed, as the testi-mony of Garcia indicates, such fact is immaterial to a deter-mination of the necessary and indispensable issues pre-sented for determination herein.Anal1sis and ConclusionsIt is clearly established by the undisputed and acknowl-edged testimony of record that Respondent's employeescarried on an organizing campaign for the Union duringNovember and December 1977 and in January 1978: andthat Respondent (President McLendon), acknowledged thatit learned about the employees' organizing activities in De-cember and January. prior to the altercation which oc-curred between employees Clinton Shingles and RenaldoGarcia.The credited evidence of record further establishes that inabout late November 1977 Respondent, through PresidentMcLendon, asked Clinton Shingles, "How was the Uniongoing"; that about I week later he told employees Shingles.Jonah Downing, and Willie Batten that employee DavidWoodbury. a chief organizer of the Union, was going to bethe new shop steward: that in late December Respondent.249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough Secretary-Treasurer Everett Thompson, asked em-ployee Batten if he knew anything about the employeestrying to organize a union; that Batten heard President Mc-Lendon make the statement in the presence of fellow em-ployees Shingles and Downing to the effect that he thoughtDavid Woodbury and Clinton Shingles were the chief lead-ers ot the employees' organizing effort, that Respondentwas going to get to the bottom of this; and that he. McLen-don, had heard that several guys wanted to be steward.Although employee Jonah Downing testified that he didnot recall any of the four described questions and state-ments made by Respondent through McLendon andThompson. it is particularly noted that he did not deny thatsuch questions were asked or that such statements weremade. Moreover, I was persuaded by Downing's demeanor.as I observed him on the witness stand, that he was notice-ably cautious and selective in answering questions. Onquestions which could have resulted in an answer adverseto Respondent's interest, I noted that Downing would re-spond that he could not recall. Since it is therefore clearfrom credited evidence that Respondent through PresidentMcLendon and Secretary-Treasurer Thompson, asked theaforedescribed questions and made the statements hereto-fore attributed to them, I thereupon conclude and find thatsuch questions by McLendon and Thompson, as well astheir statements made to the employees regarding theUnion and prospective stewards therein, created the im-pression that the employees' union activities were undersurveillance by Respondent and had an interfering, re-straining, and coercive effect upon the exercise of employ-ees' protected rights in violation of Section 8(a)( ) of theAct. This conclusion is especially true since both McLen-don and Thompson were high ranking managerial officialsof the Respondent.With the above-described background of Respondent'sunlawful conduct in mind, the principal and crucial ques-tion remaining for determination is whether Respondentterminated Clinton Shingles on Friday. January 6. or Mon-day, January 9, 1978, because Shingles had a profane alter-cation with fellow employee Renaldo Garcia on January 6and while, in the heat of anger, uttered in the presence ofGarcia and President McLendon that he was "tired of youmotherfuckers fucking with me": or whether Shingles wasterminated by Respondent because of his union activities.In answering this question it is first observed that em-ployee Clinton Shingles has been in the employ of Respon-dent for a period of 3 years prior to the altercation incidenton January 6, 1978; that Respondent knew that its employ-ees, including Clinton Shingles and David Woodbury, werethe chief organizers during the Union's organizing activitiesin November and December 1977 and January 1978: thatemployee Clinton Shingles had consumed at least one canof beer on the morning of January 6, 1978: that it was notuncommon for employees to drink beer on the job, andRespondent had knowledge of such fact; that the January 6altercation incident was the first such altercation in whichemployee Shingles was involved while in the employ of Re-spondent; that Respondent had never issued an oral orwritten warning to Clinton Shingles regarding his time andattendance or his work performance: that Respondent's de-cision to terminate Clinton Shingles on Friday, JanuaO' 6. isevidenced by a partial admission to such fact by PresidentMcLendon. as well as by Respondent's removal of Shingles'timecard from the rack on Monday, January 9, 1978: thatRespondent did not notify Clinton Shingles that he wasterminated at any time between Friday, January 6. 1978.and noon or thereafter on Wednesday. January 11, 1978,even though Respondent had replaced Shingles on Mon-day, January 9, with tire changer Luther Hightower, whocommenced work with Respondent on Tuesday, January10, 1978: that Respondent's termination and replacementof Clinton Shingles was therefore precipitously executedwithout any prior warning to Shingles: and that when all ofthese circumstances are considered in conjunction with Re-spondent's conduct in violation of Section 8(a)(1) of theAct, I am persuaded by all of the evidence of record thatthe primary motivating cause for Respondent's terminationof Clinton Shingles' employment was his union activity,rather than his involvement in a single altercation or act ofinsubordination.It must be borne in mind that it is not essential that theunion activity of Clinton Shingles be the only ground forhis discharge to support a finding of unlawful termination.N. L. R. B. v. Challenge-Cook Brothers of Ohio. Inc., 374 F.2d147 (6th Cir. 1967). Consequently, the alleged replacementof Shingles for insubordination, which I find was discrimi-natory notwithstanding that a valid ground for his dis-charge may have existed since his union activity was thesubstantial motivating cause for his termination. SeeVN.L.R.B. v. West Side Carper Cleaning Co., 329 F.2d 758,760 (6th Cir. 1964).Since the evidence of record is clear that employeesworked 8 hours a day on a more or less flexitime basis: thatit is not uncommon for the employees to consume alcoholicbeverages on the job: that employees other than Shingleshave failed to work on a Saturday, and it was not shownthat Shingles was requested or directed to work on Satur-day. January 7, 1978: and that President McLendon'scharge that Shingles said you "white motherfuckers" is notcorroborated, and therefore it is not clear that the referencewas directed to McLendon alone or to both McLendon andGarcia. Consequently. I find that Respondent advancedthese reasons as a pretext to conceal its real and unlawfulreason for discharging Shingles. namely, Shingles' union ac-tivities.IV. HE EFFE(T OF THE UNFAIR LABOR PRA(C('CES UPON('OMMER('FThe activities of Respondent set forth in section 111,above, occurring in connection with the operations of Re-spondent described in section I. above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.V. THE REMFDYHaving found that Respondent has engaged in unfair la-bor practices warranting a remedial order. I shall recom-250 DADE TIRE COMPANYmend that it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.It having been found that Respondent interfered with.restrained, and coerced its employees in the exercise of theirSection 7 protected rights by coercively interrogating themabout their union interests, activities, and desires; by creat-ing the impression of surveilling the employees' union ac-tivities in violation of Section 8(a)(l) of the Act: and bydiscriminatorily discharging employee Clinton Shingles andthereafter failing and refusing to reinstate him to his em-ployment because he was engaged in union activities in vio-lation of Section 8(a)(3) of the Act. the recommended orderwill provide that Respondent offer Clinton Shingles imme-diate reinstatement to his job and make him whole for any'loss of earnings within the meaning and in accord with theBoard's decision in F. W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977),2 except as specifically modified by the wording ofsuch recommended Order.Because of the character of the unfair labor practicesherein found, the recommend order will provided that Re-spondent cease and desist from or in any other mannerinterfering with, restraining, or coercing employees in theexercise of their rights guaranteed by Section 7 of the Act.See N.L.R.B. v. Entwistle Manufacturing Company, 120F.2d 532. 536 (4th Cir. 1941).See, generally, Isis Plumbing & Heating Co, 138 NLRB 716 (1962)Upon the basis of the above findings of fact and upon theentire record in this case. I make the following:CON( IUSIONS O)F LAVw1. Dade Tire Company, Respondent. is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. Freight Drivers, Warehousemen & Helpers LocalUnion No. 390, affiliated with the International Brother-hoo(d of Teamsters, Chauffeurs. Warehousemen & Helpersof America, is and has been at all times material herein alabor organization within the meaning of Section 2(5) of theAct.3. By coercively interrogating employees Clinton Shin-gles. Willie Batten, and other employees about their unionactivities and by creating the impression that Respondentwas surveilling their union activities Respondent violatedSection 8(a)(1) of the Act. except to the extent that suchrights may be affected by lawful agreements in accord withSection 8(a)(3) of the Act.4. By discriminating in regard to the tenure of employ-ment of Clinton Shingles in an effort to discourage member-ship in the Union, a labor organization. Respondent hasengaged in unfair labor practices condemned by Section8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.s251